     Case 5:18-cv-00839-SJO-AS Document 131 Filed 06/11/19 Page 1 of 4 Page ID #:1724



 1     TRUJILLO & TRUJILLO, APLC
       Robert Trujillo, Esq. (CA SBN 148975)
 2     Melody Trujillo, Esq. (CA SBN 165218)
       41593 Winchester Road, Suite 201
 3     Temecula, CA 92590
       Tel: 951-296-9529
 4     Email: trulaw@trujillo-law.us
 5     Suzanne Skolnick, Esq. (CA SBN 211076)
       2888 Loker Avenue East, Suite 110-F
 6     Carlsbad, CA 92010
       Tel: 760-405-4397
 7     Email: suzanne@skolnicklawgroup.com
 8     Lewis Khashan, Esq. (CA SBN 275906)
       KHASHAN LAW FIRM
 9     38975 Sky Canyon Drive, Suite 201
       Murrieta, CA 9253
10     Tel: (951) 775-7279
       Email:lewis@khashanlaw.com
11
       Attorneys for Plaintiffs
12

13

14                                 UNITED STATES DISTRICT COURT
15                                CENTRAL DISTRICT OF CALIFORNIA

16     MARY H. GARCIA, individually and as           )    CASE NO.: 5:18 CV 839 SJO (ASx)
       successor-in-interest to Estate of Phillip    )
17     Soto Garcia, Jr., (Deceased), et al,          )    PLAINTIFFS’ LIST OF PROPER
                                                     )    NAMES; UNUSUAL OR SCIENTIFIC
18                                                   )    TERMS
                                                     )
19     v.                                            )
                                                     )
20     SERGEANT AYALA, et al,                        )    PTC Date: June 10, 2019
                                                     )    Time:     10:00 a.m.
21                                                s. )    Room:     10C
                                                     )
22                                                   )    Trial Date: June 25, 2019
                                                     )    Time:       9:00 a.m.
23                                                   )    Room:       10C

24           TO THE HONORABLE COURT, ALL PARTIES HEREIN AND TO THEIR
25
       RESPECTIVE ATTORNEYS OF RECORD:
26
             Plaintiffs hereby submit their list of proper names, unusual or scientific terms that
27

28     will be used at the trial of the above-captioned matter.
                                              1                               5:18 CV 839 SJO (ASx)
     Case 5:18-cv-00839-SJO-AS Document 131 Filed 06/11/19 Page 2 of 4 Page ID #:1725



 1     Proper Names of Parties/Witnesses
 2
          1. Phillip Soto Garcia, Jr. (Decedent/Deceased)
 3

 4        2. Mary Helen Garcia

 5        3. Angelo Garcia
 6
          4. Phillip J. Garcia
 7

 8        5. Dwight Walker

 9        6. Roger Clark
10
          7. Dr. Bennet Omalu
11

12        8. Sergeant Jose Ayala

13        9. C. Deputy II Robert Figueroa
14
          10.C. Deputy II Andrew Pearson
15

16        11.C. Deputy II Leonardo Lopez
17        12.C. Deputy II Isaiah Cordero
18
          13.C. Deputy II Leo Llanos
19

20        14.C. Deputy II Nigel Hinson
21        15.C. Deputy II Kevin Caverley
22
          16.C. Deputy II Izaac Rodarte-Lugo
23

24        17.Deputy Lorena Miranda
25        18.C. Deputy II Stefano Varoni
26
          19.C. Deputy II Pascual Maldonado
27

28        20.C. Deputy II Ryanne Kramer
                                            2                         5:18 CV 839 SJO (ASx)
     Case 5:18-cv-00839-SJO-AS Document 131 Filed 06/11/19 Page 3 of 4 Page ID #:1726



 1        21.C. Deputy Thomas Tarango
 2
          22.Corporal James Steele
 3

 4        23.C. Deputy Scott Bergert (to appear by deposition)

 5        24.Deputy Carlos Tesillo (to appear by deposition)
 6
          25.Officer Joseph Brooks
 7

 8        26.M. Scott McCormick, M.D.

 9        27.Katie Cohen
10
          28.Kirsten Ramirez
11

12        29.Cho Lwin, M.D.

13        30.Truclinh Nguyen, M.D.
14
          31.Mandy Leung
15

16        32.Pham Le Baonhan, M.D.
17        33.Andrew Logan, M.D.
18
          34.Jacqueline K. Le, M.D.
19

20        35.Shervin Rafie, M.D.
21        36.Barbara McMurrich, RN
22
          37.Angel Martin, RN
23

24        38.Sylvia Derhak, RN
25        39.L. Renteria
26
          40.Adelaide Aplin
27

28        41.Robert Fonzi
                                            3                         5:18 CV 839 SJO (ASx)
     Case 5:18-cv-00839-SJO-AS Document 131 Filed 06/11/19 Page 4 of 4 Page ID #:1727



 1        42.Gary M. Vilke, M.D.
 2
          43.Walter Strauser, M.D.
 3

 4        44.Michael Gold, M.D.

 5     Unusual or Scientific Terms
 6
          1. Rhabdomyolysis
 7

 8        2. Stinger grenade

 9        3. ERC (Emergency Restraint Chair)
10
          4. ERT (Emergency Response Team)
11

12        5. POST (Peace Officer Standards Training)

13        6. ECW (Electronic Control Weapon)
14
          7. Asphyxia
15

16        8. Carotid Hold or Carotid Restraint
17        9. Salivary gland hold
18
          10.Encephalopathy
19

20        11.Creatine Kinase
21        12.Hypoxic Encephalopathy
22
          13.Hypoxic-Ischemic Cerebral Injury
23

24        14.Acidosis.
25     Dated: June 11, 2019                                /s/Suzanne Skolnick
26                                                         Attorney for Plaintiffs, Mary
                                                           Garcia, et al.
27

28
                                            4                         5:18 CV 839 SJO (ASx)
